DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 8/8/2022 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2008/0058632 (Tai)(previously cited).
With respect to claim 1, Tai teaches an intraocular pressure sensor comprising: 
a first substrate (the substrate 210 of Tai) having a hole through a first surface (the mouths of the recesses 216 of Tai form holes through the top surface 212 of Tai); and 
a second substrate (the flexible member 220 of Tai) on the first surface (the flexible member 220 of Tai is disposed on the top surface 212 of Tai) of the first substrate, the second substrate (the flexible member 220 of Tai) having a recess (the curved bowl-shaped recess formed on the inner surface 222 of Tai) on a second surface (the inner surface 222 of Tai on which the curved bowl-shaped recess is formed) such that the hole of the first surface continues into the second surface and the first surface and the second substrate form a cavity (the chamber 226 and channels 216 of Tai), 
the second substrate having a plurality of structures (the cross bars 234 and the intermediate member 236 of Tai) on the second surface that opposes the cavity. 
With respect to claim 7, Tai teaches that the first substrate (the substrate 210 of Tai) comprises silicon (paragraph 0055 of Tai). 
With respect to claim 10, Tai teaches that the cavity includes two or more trenches (the channels 216 of Tai) that are perpendicular to a length of the cavity, wherein the trenches are located on a surface of the cavity that is opposing the second substrate (the flexible member 220 of Tai).

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0164831 (Choo 2017)(previously cited).
With respect to claim 1, Choo 2017 teaches an intraocular pressure sensor comprising: 
a first substrate (the material forming the lower chamber 510 of FIG. 6 of Choo 2017) having a hole (the hole 530 of FIG. 6 of Choo 2017) through a first surface (the wall 550 of FIG. 6 of Choo 2017); and 
a second substrate (the material forming the chamber 505 of FIG. 6 of Choo 2017) on the first surface (the wall 550 of FIG. 6 of Choo 2017) of the first substrate, the second substrate having a recess (the chamber 505 of FIG. 6 of Choo 2017) on a second surface (the internal surface of the chamber 505 of FIG. 6 of Choo 2017) such that the hole of the first surface continues into the second surface and the first surface and the second substrate form a cavity (the cavity formed by the chambers 510 and 505 and holes 530 of Choo 2017), 
the second substrate having a plurality of structures (the nanodots 525 in FIG. 6 of Choo 2017) on the second surface (the internal surface of the chamber 505 of FIG. 6 of Choo 2017)  that opposes the cavity (the cavity formed by the chambers 510 and 505 and holes 530 of Choo 2017). 
With respect to claim 2, Choo 2017 teaches that each of the plurality of structures has an aspect ratio between 0.15 to 0.90 (the hemispherical nanodots; paragraph 0044 of Choo 2017). 
With respect to claim 3, Choo 2017 teaches that each of the plurality of structures has an aspect ratio of approximately 0.45 (the hemispherical nanodots with an aspect ratio of 0.50; paragraph 0044 of Choo 2017). 
With respect to claim 6, Choo 2017 teaches that the second substrate (the material forming the chamber 505 of FIG. 6 of Choo 2017) comprises silicon nitride (Si3N4) (the material forming the chamber 505 of FIG. 6 of Choo 2017 comprises the flexible membrane 540 which is made from silicon nitride; paragraphs 0035 and 0067 and claim 17 of Choo 2017). 
With respect to claim 7, Choo 2017 teaches that the first substrate (the material forming the lower chamber 510 of FIG. 6 of Choo 2017) comprises silicon (paragraph 0067 of Choo 2017). 

Claims 1 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2012/02266133 (Wong)(previously cited).
With respect to claim 1, Wong teaches an intraocular pressure sensor comprising: 
a first substrate (the element A in the below annotated FIG. 3A of Wong) having a hole through a first surface (the mouth of the element B forms a hole through the top surface of the element A in the below annotated FIG. 3A of Wong); and 
a second substrate (the elements H, J, D, F, and K in the below annotated FIG. 3A of Wong) on the first surface (the top surface of the element A in the below annotated FIG. 3A of Wong) of the first substrate, the second substrate having a recess (the recess formed by elements J, D, and F in the below annotated FIG. 3A of Wong) on a second surface (the interior surface of the elements J, D, and F in the below annotated FIG. 3A of Wong) such that the hole of the first surface continues into the second surface (the mouth of the element B continues into the interior surface of the elements J, D, and F in the below annotated FIG. 3A of Wong since the mouth of the element B resides within the interior surface of the elements J, D, and F) and the first surface and the second substrate form a cavity (the top surface of the element A and the elements H, J, D, F, and K form a cavity into which elements G, I and J are contained therein), 
the second substrate having a plurality of structures (the elements G and I in the below annotated FIG. 3A of Wong) on the second surface that opposes the cavity. 

    PNG
    media_image1.png
    390
    821
    media_image1.png
    Greyscale

Annotated FIG. 3A of Wong
With respect to claim 7, Wong teaches that the first substrate (the element A in the above annotated FIG. 3A of Wong) comprises silicon (see the above annotated FIG. 3A of Wong). 
With respect to claim 8 Wong teaches a third substrate disposed on a portion of the second surface of the second substrate (the element E in the above annotated FIG. 3A of Wong); and a fourth substrate disposed on the third substrate (the element C in the above annotated FIG. 3A of Wong). 

Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/030917 (Van Meter)(previously cited).
First Interpretation of FIG. 10B of Van Meter
With respect to claim 1, Van Meter teaches an intraocular pressure sensor comprising: 
a first substrate (the silicone substrate 183 of Van Meter) having a hole (the mouth of the recess in the silicone substrate 183 of Van Meter) through a first surface (the top surface of the substrate 183 that abuts the substrate 185 of Van Meter; the mouth of the recess goes through the top surface of the substrate); and 
a second substrate (the layered silicon-insulator-silicon substrate 185 of Van Meter) on the first surface (the top surface of the substrate 183 that abuts the substrate 185 of Van Meter) of the first substrate, the second substrate having a recess (the recess 181 of Van Meter) on a second surface (the bottom surface of the substrate 185 that abuts the substrate 183 of Van Meter) such that the hole of the first surface continues into the second surface and the first surface and the second substrate form a cavity (the cavity in FIG. 10B of Van Meter), 
the second substrate having a plurality of structures (the rectangular elements inside the cavity in FIG. 10B of Van Meter) on the second surface that opposes the cavity. 
With respect to claim 6, Van Meter teaches that the second substrate comprises silicon nitride (Si3N4) (the layered silicon-insulator-silicon substrate 185 of Van Meter comprises silicon nitride; paragraph 0109 of Van Meter).
With respect to claim 7, Van Meter teaches that the first substrate (the silicone substrate 183 of Van Meter)) comprises silicon (paragraph 0110 of Van Meter). 
Second Interpretation of FIG. 10B of Van Meter
With respect to claim 1, Van Meter teaches an intraocular pressure sensor comprising: 
a first substrate (the silicone substrate 183 of Van Meter) having a hole (the mouth of the recess in the silicone substrate 183 of Van Meter) through a first surface (the top surface of the substrate 183 that abuts the substrate 185 of Van Meter); and 
a second substrate (the lowest silicon layer of the layered silicon-insulator-silicon substrate 185 of Van Meter) on the first surface (the top surface of the substrate 183 that abuts the substrate 185 of Van Meter) of the first substrate, the second substrate having a recess (the recess 181 of Van Meter) on a second surface (the bottom surface of the substrate 185 that abuts the substrate 183 of Van Meter) such that the hole of the first surface continues into the second surface and the first surface and the second substrate form a cavity (the cavity in FIG. 10B of Van Meter), 
the second substrate having a plurality of structures (the rectangular elements inside the cavity in FIG. 10B of Van Meter) on the second surface that opposes the cavity. 
With respect to claim 7, Van Meter teaches that the first substrate (the silicone substrate 183 of Van Meter) comprises silicon (paragraph 0110 of Van Meter).
With respect to claim 8, Van Meter teaches a third substrate (the silicon dioxide layer of the layered silicon-insulator-silicon substrate 185 of Van Meter; paragraph 0109 of Van Meter) disposed on a portion of the second surface of the second substrate (the silicon dioxide layer is disposed on the lowest silicon layer of the layered silicon-insulator-silicon substrate 185 of Van Meter; the silicon dioxide layer is disposed vertically above the bottom surface of the substrate 185 such that is it considered “disposed on a portion of the second surface” with “disposed on” merely meaning stacked upon the second surface through not necessarily directly); and a fourth substrate (the second silicon layer disposed on the silicon dioxide layer of the layered silicon-insulator-silicon substrate 185 of Van Meter; paragraph 0109 of Van Meter) disposed on the third substrate. 
With respect to claim 9, Van Meter teaches that the third substrate comprises silicon dioxide (SiO2) (the silicon dioxide layer of the layered silicon-insulator-silicon substrate 185 of Van Meter) and the first and fourth substrates comprise silicon (Si) (the silicone substrate 183 of Van Meter; the second silicon layer of the layered silicon-insulator-silicon substrate 185 of Van Meter; paragraph 0109 of Van Meter). 

Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Nanoarray-Enhanced Micromechanical Pressure Sensor with Remote Optical Readout” (Lee)(previously cited).
With respect to claim 1, Lee teaches an intraocular pressure sensor comprising: 
a first substrate (the silicon substrate of Lee) having a hole (the hole though the silicon substrate of Lee) through a first surface (the top surface of the silicone substrate on which the parylene membrane abuts; see FIG. 3(e) of Lee); and 
a second substrate (the parylene membrane and epoxy combination of Lee) on the first surface of the first substrate (the top surface of the silicone substrate on which the parylene membrane abuts; see FIG. 3(e) of Lee), the second substrate having a recess (the epoxy and parylene membrane form a recess in FIG. 3(e) of Lee) on a second surface (the interior surface of the recess formed by the epoxy and parylene membrane in FIG. 3(e) of Lee) such that the hole of the first surface continues into the second surface and the first surface and the second substrate form a cavity (see FIGS. 2 and 3 of Lee), 
the second substrate having a plurality of structures (the nanodots array of Lee) on the second surface that opposes the cavity (the nanodots are on a surface that opposes the cavity since the nanodots are on a surface that faces the cavity). 
With respect to claim 2, Lee teaches that each of the plurality of structures has an aspect ratio between 0.15 to 0.90 (the nanodots have a thickness of 170 nm and a diameter of 800 nm (170/800 = .2125); page 1 of Lee). 
With respect to claim 7, Lee teaches that the first substrate comprises silicon (the silicon substrate of Lee). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-5 are rejected under 35 U.S.C. 103 as being obvious over Choo 2017.
The applied reference has a common assignee and/or inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Choo 2017 teaches that each of the nanodot arrays may have a nanodot diameter of 240 nm and the distance between the center of each of the nanodots in an array may be 300 nm (paragraphs 0032 and 0044 of Choo 2017). Each nanodot may be cylindrical, hemispherical, or fully spherical in shape (paragraphs 0032, 0037, and 0044 of Choo 2017). Additionally, each of the array may have a dimension of 50 microns by 50 microns (paragraphs 0032 and 0044 of Choo 2017). Other dimensions may also be used as long as a sufficient amount of reflective light is received by the optical spectrometer (paragraph 0044 of Choo 2017).  Thus, Choo 2017 discloses that the spacing between the center of each of the nanodots may be changed, which suggests they are subject to optimization based on factors such as size, performance, and manufacturing concerns.  As such, the distances between the center of each of the nanodots in the array are results-effective variables that would have been optimized through routine experimentation based on the factors of size, performance, and manufacturing concerns.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the distances between the center of each of the nanodot so as to obtain the desired size and performance while taking into account manufacturing concerns.  As such, the features of “wherein the plurality of structures is a plurality of nanostructures that has an average inter-structural period in a range between 300-500 nanometers” (claim 4) and “wherein the plurality of structures is a plurality of nanostructures that has an average inter-structural period of 450 nanometers” (claim 5) would have been obvious. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02. 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of U.S.  Patent Application Publication No. 2013/0165762 (Choo 2013)(previously cited).
Lee teaches that the nanodots have a thickness of 170 nm and a diameter of 800 nm while having a pitch of 1000 nm (page 1 of Lee).  Choo 2013 teaches that nanodots in this kind of application may be varied in pitch and diameter so as to determine the resonance wavelength, resonance quality factor, the free spectral range, and the number of modes inside the free spectral range (paragraphs 0045 and 0052 of Choo 2013) and that the nanodot diameter can be as small as 240 nm with a pitch of 400 nm (paragraph 0053 and FIG. 6A of Choo 2013). As such, the diameter and pitch of the nanodots are results-effective variables that would have been optimized through routine experimentation based on the factors of size, performance, the resonance wavelength, resonance quality factor, the free spectral range, and the number of modes inside the free spectral range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the diameter and pitch of the nanodots, using the values of Lee and Choo 2013 as a starting point, so as to obtain the desired size and performance while taking into account the resonance wavelength, resonance quality factor, the free spectral range, and the number of modes inside the free spectral range.  As such, the features of “wherein each of the plurality of structures has an aspect ratio of approximately 0.45”1 (claim 3); “wherein the plurality of structures is a plurality of nanostructures that has an average inter-structural period in a range between 300-500 nanometers”2 (claim 4); and “the plurality of structures is a plurality of nanostructures that has an average inter-structural period of 450 nanometers”3 (claim 5) would have been obvious. 
Alternatively, with respect to claim 4, Choo 2013 suggests a pitch of 400 nm (paragraph 0053 and FIG. 6A of Choo 2013).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the 400 nm pitch of Choo 2013 for the pitch of Lee since it is a simple substitution of one known element for another to obtain predictable results and/or to have higher resolution and/or to get better performance with respect to the resonance wavelength, resonance quality factor, the free spectral range, and the number of modes inside the free spectral range (paragraphs 0045 and 0052 of Choo 2013).

Response to Arguments
The Applicant’s arguments filed 8/8/2022 have been fully considered.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In view of the claim amendments filed on 8/8/2022, the claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.
Prior art rejection based on Tai
The Applicant asserts:

    PNG
    media_image2.png
    199
    925
    media_image2.png
    Greyscale

This argument is not persuasive since the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In particular, claim 1 does not recite a cavity formed from “a hole running through the first substrate and a recess in the second substrate”.  Rather, claim 1 merely recites “a first substrate having a hole through a first surface” and “the hole of the first surface continues into the second surface and the first surface and the second substrate form a cavity”.  That is, claim 1 does not require that the hole run through the entire first substrate, but the hole simply runs through the first surface of the first substrate.  
Tai teaches the claimed features of a first substrate (the substrate 210 of Tai) having a hole through a first surface (the mouths of the recesses 216 of Tai form holes through the top surface 212 of Tai); and a second substrate (the flexible member 220 of Tai) on the first surface (the flexible member 220 of Tai is disposed on the top surface 212 of Tai) of the first substrate, the second substrate (the flexible member 220 of Tai) having a recess (the curved bowl-shaped recess formed on the inner surface 222 of Tai) on a second surface (the inner surface 222 of Tai on which the curved bowl-shaped recess is formed) such that the hole of the first surface continues into the second surface and the first surface and the second substrate form a cavity (the chamber 226 and channels 216 of Tai).
Prior art rejection based on Choo 2017
The Applicant asserts:

    PNG
    media_image3.png
    284
    925
    media_image3.png
    Greyscale

This argument is not persuasive.  Choo 2017 discloses a cavity (the chambers 510 and 505 and holes 530) formed from the holes 530 running through to the recess (the chamber 505).  That is, the hole of the first surface (the holes 520 of the wall 550) continues into the second surface (the internal surface of the chamber 505 of FIG. 6 of Choo 2017) and the first surface and the second substrate form a cavity (the cavity is formed by the chambers 510 and 505 and holes 530 of Choo 2017).
Furthermore, the hole of the first surface (the holes 520 of the wall 550) continues into the second surface (the internal surface of the chamber 505 of FIG. 6 of Choo 2017) and the first surface and the second substrate form a cavity (the cavity is formed by the chambers 510 and 505 and holes 530 of Choo 2017).  
Claim 1 does not preclude that the hole and recess be different sizes and shapes.  Thus, the features upon which applicant relies (the hole and recess be the same size and shape) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Prior art rejection based on Wong
The Applicant asserts:

    PNG
    media_image4.png
    87
    932
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    75
    925
    media_image5.png
    Greyscale

This argument is not persuasive. Claim 1 recites a hole through a first surface of the first substrate, not a hole going through the first substrate.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Wong teaches a hole that goes through the first surface in that the mouth of the element B forms a hole through the top surface of the element A in the above annotated FIG. 3A of Wong.  Also, the hole of the first surface continues into the second surface since the mouth of the element B continues into the interior surface of the elements J, D, and F because the mouth of the element B resides within the interior surface of the elements J, D, and F.  Finally, the first and second surfaces form a cavity because the top surface of the element A and the elements H, J, D, F, and K form a cavity into which elements G, I and J are contained therein. 
Prior art rejection based on Van Meter
The Applicant asserts:

    PNG
    media_image6.png
    156
    913
    media_image6.png
    Greyscale

This argument is not persuasive. Van Meter teaches a first substrate (the silicone substrate 183 of Van Meter) having a hole (the mouth of the recess in the silicone substrate 183 of Van Meter) through a first surface (the top surface of the substrate 183 that abuts the substrate 185 of Van Meter) such that the mouth of the recess goes through the top surface of the substrate 183.  Also, the second substrate (the layered silicon-insulator-silicon substrate 185 of Van Meter) has a recess (the recess 181 of Van Meter) is disposed on a second surface (the bottom surface of the substrate 185 of Van Meter) such that the mouth of the recess in the silicone substrate 183 continues into the bottom surface of the substrate 185.  Finally, the first surface and the second substrate form a cavity (the cavity in FIG. 10B of Van Meter formed between the substrates 183 and 185).
Prior art rejection based on Lee
The Applicant asserts:

    PNG
    media_image7.png
    162
    912
    media_image7.png
    Greyscale

This argument is not persuasive.  Lee discloses a cavity (FIGS. 2 and 3 of Lee) formed from the hole though the silicon substrate of Lee to the recess formed by the epoxy and Parylene membrane.  That is, the hole of the first substrate continues into the second surface (the interior surface of the recess formed by the epoxy and Parylene membrane) and the first surface and the second substrate form a cavity seen in FIGS. 2 and 3 of Lee.
Furthermore, the hole of the first substrate continues into the second surface (the interior surface of the recess formed by the epoxy and parylene membrane) and the first surface and the second substrate form a cavity seen in FIGS. 2 and 3 of Lee.  
Claim 1 does not preclude that the hole and recess be different sizes and shapes.  Thus, the features upon which applicant relies (the hole and recess be the same size and shape) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The prior art rejection of the dependent claims
The rejection of the dependent claims are proper because the prior art does not have the deficiencies alleged by the Applicant and the prior art teaches and/or suggests the features of the dependent claims as outlined above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Lee teaches a thickness of 170 nm while the combination of Lee and Choo 2013 suggests a diametric range of 240 to 800 nm.  An aspect ratio of 0.45 would result in a nanodot diameter of 377.78 nm for a 170 nm-thick nanodot which falls within the range suggested by Lee and Choo.
        2 Lee and Choo 2013 suggests a pitch range of 400 to 1000 nm, and 300-500 nm overlaps within the range suggested by Lee and Choo.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)(MPEP 2144.05)
        3 Lee and Choo 2013 suggests a pitch range of 400 to 1000 nm, and 450 nm falls within the range suggested by Lee and Choo.